                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 ALCY JOSEPH, JR.                                                         CIVIL ACTION

 VERSUS                                                                        NO. 18-1746

 29TH JUDICIAL DISTRICT                                                  SECTION: “I”(3)
 COURT, et al


                                          ORDER

       The Court, having considered the petition, the record, the applicable law and the

Supplemental Report and Recommendation of the United States Magistrate Judge, and the failure

of any party to file any objection to the Magistrate Judge’s Supplemental Report and

Recommendation, hereby approves the Supplemental Report and Recommendation of the United

States Magistrate Judge and adopts it as its own opinion. Accordingly,

        IT IS ORDERED that the federal application for habeas corpus relief filed by Alcy

Joseph, Jr, is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 20th day of November, 2018.




                                             __________________________________
                                                     LANCE M. AFRICK
                                              UNITED STATES DISTRICT JUDGE
